Citation Nr: 1516810	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  13-11 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to recognition of D.W.M. as the "helpless child" of the Veteran on the basis of permanent incapacity for self-support prior to attaining age 18.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to January 1972.

This matter comes to the Board of Veterans' Appeals (Board) from a rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) dated in June 2011 in which the RO determined that recognition of D.W.M. as the "helpless child" of the Veteran on the basis of permanent incapacity for self-support prior to attaining age 18 was not established.  

At the Veteran's request, he was scheduled for a Board hearing to be held in March 2015.  He cancelled this hearing in a signed statement dated in March 2015.  In January 2015, a VA form 646, Statement of Accredited Representative in Appealed Case, was received.  In the form, the Veteran's representative checked the box indicating that the Veteran rested the appeal on the answer to the Statement of the Case and the hearing on the appeal (if conducted) and had no other further argument.  It added that the evidence had been submitted and that the representative supported the Veteran's right to appeal.  Under the circumstances, and particularly considering that the opportunity for testimony and argument was afforded, accepted and then declined in March 2015, the Board finds that the Veteran's appeal may proceed without additional comment from the representative.  

The Veteran's record before the VA consists of an electronic record located in Virtual VA/VBMS.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his son, D.W.M., is entitled to recognition as the "helpless child" of the Veteran on the basis of permanent incapacity for self-support prior to attaining age 18.  He contends that D.W.M. has been disabled since childhood due to multiple conditions to include pneumonia, enlarged heart, sleep apnea, seizures, diabetes, hypertension, hip and back problems and obesity which has rendered him permanently incapable of self-support prior to turning age 18.  For the following reasons, the Board finds that additional development is necessary prior to the Board's decision on the merits of this claim.  

Pertinent Law

For purposes of determining eligibility as a claimant, a child must be unmarried and either must be under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1), 3.356. 

For VA purposes, the term "child" includes an unmarried person who, before reaching the age of 18 years, became permanently incapable of self-support by reason of physical or mental defect.  38 U.S.C.A. § 101(4); 38 C.F.R. §§ 3.57(a)(1)(ii), 3.315(a), 3.356; Dobson v. Brown, 4 Vet. App. 443 (1993).

A child shown by proper evidence to have been permanently incapable of self-support prior to the age of 18 years may be so held at a later date, even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided that the cause of the incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered major factors.  Employment that was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability should not be considered as rebutting permanent incapacity for self-support otherwise established.  38 C.F.R. § 3.356(b)(2).

It should be borne in mind that employment of a child prior to or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of the disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases there should be considered whether the daily activities of the child in the home and community are equivalent of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting date or thereafter should not be considered a major factor in the determination to be made unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends.  38 C.F.R. § 3.356(b)(3).  

The Court has held that, in "helpless child" cases, the focus must be on the claimant's condition at the time of his 18th birthday.  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  In other words, for purposes of initially establishing helpless child status, the claimant's condition subsequent to his 18th birthday is not for consideration.  If a finding is made that a claimant was permanently incapable of self-support as of his 18th birthday, however, then evidence of the claimant's subsequent condition becomes relevant for the second step of the analysis, that is, whether there is improvement sufficient to render the claimant capable of self-support.  Id.  If the claimant is shown to be capable of self-support at age 18, VA is required to proceed no further.  Id. 

Facts

D.W.M.'s SSA records and birth certificate show that he was born in July 1998 and thus reached age 18 in July 2007.  The Veteran, who receives VA compensation for service-connected disability, filed a VA form 21-686c with attachments in May 2010, indicating he was seeking additional benefits for D.W.M., his seriously disabled biological child.  Attachments included a notice of award from SSA indicating that D.W.M. was awarded Supplemental Security Income (SSI) payments under Title XVI of the Social Security Act as a disabled child.  The date of entitlement to benefits was October 2006.  

The record reflects that D.W.M. was homeschooled.  Lay statements were received from the Veteran and his wife D.H. and C.H. in September 2010.  The Veteran and his wife report that D.W.M. has had multiple medical problems to include pneumonia, enlarged heart, sleep apnea, type II diabetes mellitus and problems with his back and hips.  His mother noted that he has a history of pneumonia and tonsils and adenoids removal.  She noted he has sleep apnea and has been prescribed a B-pap machine, and added that the back and his conditions have worsened but he cannot have back surgery due to weight issues.  He has to be carried on a stretcher to go to doctors' appointments.  D.H. reports that he and his wife have known D.W.M. for 13 years, that D.W.M. has been bedridden for the past two years and that he is completely dependent on others.  C.H. stated that he knew D.W.M. all his life and that he has not been able to have a normal life.  He stated D.W.M.'s weight problems kept him from playing as a child.  He also stated that D.W.M. has been bedfast for the past two years and will not walk again.  He added that D.W.M. will have to be cared for the rest of his life.  

Treatment records from Etsu Family Physicians date from January 2006 and show ongoing treatment for hypertension and diabetes as well as treatment in January 2006 for viral pneumonia.  They also note longstanding morbid obesity and sleep apnea.  These records refect counseling as to nutrition, lifestyle and weight.  

Treatment records also include reports from Blue Ridge Medical Specialists dating from 2006.  One such report and an accompanying sleep study are both dated in March 2007.  These show that D.W.M. has diabetes, obesity, sleep apnea, Legg Calve Perthes disease with left hip, and high cholesterol.  Left hip surgery was noted to be not an option due to weight.  During this visit to Blue Ridge, he was unable to be weighed.  The sleep study noted no significant neurologic problems such as seizures staring spells or movement abnormalities.  His weight was reported as 450 pounds and he was 6 foot 6 inches tall.  He used his arms and legs well but had some difficulty with his left lower extremity with a hip problem.  Socially, it was noted that D.W.M. lived with his parents and was a 10th grader who did home bound schooling.  

Records from the SSA establish that D.W.M. was disabled under SSA standards with a date of entitlement of October 2006 due to a primary diagnosis of bilateral Legg calve Perthes disease and secondary diagnosis of obesity and other hyperalimentation.  In April 2007, D.W.M. underwent a Disability Determination Services evaluation for SSA which showed present medical problems including left hip pain, diabetes and hypertension.  He was described as very large for his age and it was noted that he has had increasing problems with his left hip associated with weight bearing.  He had been treated for diabetes for approximately 5 years and was also treated for hypertension.  The physical exam was remarkable for his very large size with probable morbid obesity.  He had limited range of motion of the lumbar spine and particularly the left hip.  Gait was abnormal.  The diagnosis was diabetes, obesity, externally rotated left hip with limited range of motion and abnormal gait, and limited range of motion of the lumbar spine with normal x-rays.  Based on the objective findings, the examiner stated as follows:

The patient has impairment-related physical limitations and can:
      occasionally lift and/or carry (including upward pulling) for up to 1/3rd of an 8 hour workday a maximum of (30) pounds; 
      frequently lift and/or carry from 1/3rd to 2/3rds of an 8-hour workday a maximum of (15) pounds; 
      stand and/or walk (with frequent breaks) for a total of (4) hours in an 8 hour workday; 
      sit (with normal breaks) for a total of (5) hours in an 8-hour workday.  

Blue Ridge follow up records in July 2007 shows he was taking Januvia and Starlix and had had no hypoglycemic episodes.  He was trying to watch his diet and he was getting some exercise.  He had no neuropathy but did have pain in his left hip as well as nocturia two to three times per night.  His weight was 480 pounds.  He felt he had lost some weight as his clothes fit looser to him.  Follow up in January 2008 shows he was 'doing very well' with the Januvia.  

Wellmont Holston Valley Medical Center records reflect a recorded weight of 575 pounds in January 2008.  Lumbar and thoracic MRI at that time showed thoracic disc spurring T-11-12, probable stenosis and herniated lumbar and thoracic discs at T12-L1 and L5-S1.  

Reasons for Remand

Clearly, the evidence shows that D.W.M. received SSA disability benefits as a child.  However, it is unclear whether there are additional SSA and medical records related to the time prior to his attaining age 18.  Specifically, his mother asserted in September 2010 that he was hospitalized for pneumonia but it is unclear when that occurred from the current record, or whether this represents a chronic condition that supports the theory that he is a helpless child for VA purposes.  The notes from Etsu Family Physicians only show one entry for viral pneumonia in January 2006.  

Also, the record does not reflect any information regarding any employment by D.W.M. or whether the daily activities of D.V.M. in the home and community are equivalent of employment of any nature within his physical or mental capacity which would provide sufficient income for reasonable support.  To this end, the Board notes that information readily available to the public via the internet indicates that D.V.M. is a videographer for a paranormal investigative service in his home state that was founded in 2007.  This information is contrary to the aforementioned lay statements that he is bed bound.

These potentially relevant records should be sought by the AOJ and added to the record prior to Board review.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claim any outstanding SSA and medical records pertaining to this claim that D.V.M. is a helpless child, to include any records of hospitalization for pneumonia or other conditions.  

2.  Obtain and associate with the claim any outstanding information regarding employment activities of D.V.M. or his activities in the home and community that are equivalent of employment of any nature within his physical or mental capacity which would provide sufficient income for reasonable support, to include any information about his work as a paranormal investigator.  Notify the Veteran of any information of this nature that is obtained and provide him opportunity for response.  

3.  After completion of the above development and any other development deemed appropriate, the Veteran's claim should be readjudicated.  If the determination remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




